MR. JUSTICE BOTTOMLY:
(specially concurring in result).
Tbe first point raised: It is my belief that the majority opinion goes farther than is necessary in this case for the reason that two of the causes of action were each for more than $50, i.e., one for $59.48 and one for $406. All of the causes were assigned for value. Therefore the plaintiff had not only the legal but the equitable title thereto, as though he were the original owner thereof.
The defendants contend that section 11 of Article VIII of the Constitution confers jurisdiction on the district court in cases only when the debt, claim or demand exceeds $50, as does R. C. M. 1947, sec. 93-318. However, here the debt, claim and demand exceeds $50 and therefore the above cited constitutional and statutory prohibition does not apply. R. C. M. 1947, sections 93-2801 and 93-2802, apply here. See Rae v. Cameron, .112 Mont. 159, 114 Pac. (2d) 1060; G-enzberger v. Adams, 62 Mont. 430, 205 Pac. 658. I concur in Mr. Justice Angstman’s result but not in all that is said in his opinion.
Mr. Justice Davis not hearing oral arguments took no part in the decision.